UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7711


JAMES JAMISON,

                     Plaintiff - Appellant,

              v.

B. HARLOW, RN; JON BREMAR, Empt.; MICHAEL WEAVER, HSA; R.
GROVE, HSA; EDDIE ANDERSON, Dr.; JOSHUA HALL, RN/Iop/Idc,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00080-JPB-JPM)


Submitted: April 7, 2022                                          Decided: May 19, 2022


Before DIAZ, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Jamison, Appellant Pro Se. Maximillian Fitzsimmons Nogay, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Jamison appeals the district court’s order denying relief on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971). We have reviewed the record and find no reversible error. Accordingly,

we affirm the district court’s order. See Jamison v. Harlow, No. 5:20-cv-00080-JPB-JPM

(N.D.W. Va. Nov. 6, 2020); see also Hixson v. Moran, 1 F.4th 297, 302-03 (4th Cir. 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                            2